UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 THERESA WESTON SAUNDERS,

    Plaintiff,
                                                         Civil Action No. 02-1803 (CKK)
           v.

 DISTRICT OF COLUMBIA, et al.,

    Defendants.


                                 MEMORANDUM OPINION
                                   (September 17, 2013)

       Plaintiff Teresa Saunders filed suit against the District of Columbia, Natwar Gandhi, and

Earl Cabbell asserting a number of claims arising out of the Plaintiff’s termination from

employment with the District. On August 2, 2013, the Court granted summary judgment in favor

of the Defendants on all remaining claims, namely retaliation in violation of the False Claims

Act, racial discrimination in violation of 42 U.S.C. § 1981, and deprivation of liberty without due

process in violation of 42 U.S.C. § 1983. The Plaintiff, who is now proceeding pro se, seeks

reconsideration of the Court’s order with respect to the Plaintiff’s False Claims Act charge. The

Defendants oppose the Plaintiff’s motion for reconsideration.         Upon consideration of the

pleadings,1 the relevant legal authorities, and the summary judgment record, the Court finds no

reason to set aside the final judgment.         Accordingly, the Plaintiff’s [117] Motion for

Reconsideration is DENIED.

       The Plaintiff’s motion seeks two separate forms of relief: (1) an extension of time in

       1
          The Court’s decision is based on the record as a whole, but the Court’s analysis focuses
on the following documents, in chronological order of filing: Defs.’ Mot. for Summ. J. (“Defs.’
Mot.”), ECF No. [101]; Pl.’s Opp’n, ECF Nos. [105, 107]; Defs.’ Reply, ECF No. [110]; Pl.’s
Mot. for Reconsideration (“Pl.’s Mot.”), ECF No. [117]; Defs.’ Opp’n, ECF No. [120].
which to file a notice of appeal; and (2) reconsideration of the Court’s memorandum opinion

granting summary judgment. The Court shall address the Plaintiff’s request for an extension of

time in the Order accompanying this Memorandum Opinion. Because the Plaintiff’s motion was

filed more than 28 days after the entry of final judgment, the Court shall construe the Plaintiff’s

motion for reconsideration as a motion for relief from judgment pursuant to Federal Rule of Civil

Procedure 60(b).

         Rule 60(b) dictates the grounds on which a party may move for relief from a final

judgment. Subsections (b)(1)-(5) outline specific bases for relief, including mistake, excusable

neglect, newly discovered evidence, and fraud. The only subsection that would appear to apply

to the Plaintiff’s motion is (b)(6), which permits a court to grant relief from a final judgment for

“any other reason justifying relief.” Fed. R. Civ. P. 60(b)(6). Motions under this subsection

should not be granted unless the movant can show “‘extraordinary circumstances’ justifying the

reopening of a final judgment.” Salazar ex rel. Salazar v. District of Columbia, 633 F.3d 1110,

1116 (D.C. Cir. 2011) (quoting Gonzalez v. Crosby, 545 U.S. 524, 534 (2005)). In exercising its

discretion under Rule 60(b), the Court “must balance the interest in justice with the interest in

protecting the finality of judgments.” Summers v. Howard Univ., 374 F.3d 1188, 1193 (D.C. Cir.

2004).

         The Court presumes familiarity with the memorandum opinion granting summary

judgment in favor of the Defendants. Saunders v. District of Columbia, --- F. Supp. 2d ---, 2013

WL 3964123 (D.D.C. Aug. 2, 2013). In relevant part, the Court held that




                                                 2
        There is no evidence in the record that the individual who fired the Plaintiff (Dr.
        Gandhi) was aware of the Plaintiff's purported protected activities, all of which
        occurred over eight months before Dr. Gandhi was appointed as Chief Financial
        Officer. There is no evidence to suggest that Stanley Jackson was aware of the
        Plaintiff's purported activities, which occurred over eight months before Mr.
        Jackson was appointed Dr. Gandhi's chief of staff. The Plaintiff submitted a
        declaration from Mr. Jackson in support of her claims, but Mr. Jackson does not
        indicate that he had any knowledge of the Plaintiff's work on the Y2K project.
        Nor is there any evidence that the Plaintiff's supervisor (Mr. Cabbell) was aware
        of the Plaintiff’s purported protected activities, the last of which occurred over
        nine months before the Plaintiff was assigned to the Special Projects Team. To
        the contrary, Mr. Cabbell denied knowing anything about the issues concerning
        financial statements from OCTO for the Y2K project, and the Plaintiff offers no
        evidence to rebut Mr. Cabbell's testimony.

        Moreover, there is no evidence in the record to suggest Dr. Gandhi or Mr. Cabbell
        had any contact with Mayor Williams or Ms. Peck regarding the Plaintiff prior to
        her termination. All [Saunders] really offers is evidence that [s]he made a
        protected disclosure and that at a later time [s]he suffered a termination. The fact
        that one event precedes another does not in itself evidence causation.

Id. at *6 (citations omitted).

        The Plaintiff takes issue with several aspects of the Court’s description of the factual

background for the Plaintiff’s claims. Many of the Plaintiff’s arguments are either immaterial or

inaccurate. Overall, the Plaintiff in essence proffers a new theory of the case; the Plaintiff’s

motion for reconsideration suggests that Mr. Cabbell terminated the Plaintiff because Mr.

Cabbell was upset with the Plaintiff’s criticisms of Mr. Cabbell in the reports that constituted the

Plaintiff’s (purported) protected activity.    During dispositive motion practice, the Plaintiff

theorized that she was fired because Ms. Peck was upset with the contents of the Plaintiff’s

reports, and Ms. Peck used her political connections to the Mayor to convince Mr. Gandhi to

terminate the Plaintiff. The Plaintiff is not entitled to set aside the final judgment in this matter

and proffer a new theory of causation simply because her initial theory did not succeed. Kramer

v. Gates, 481 F.3d 788, 792 (D.C. Cir. 2007) (“Rule 60(b)(6) should be only sparingly used and

may not be employed simply to rescue a litigant from strategic choices that later turn out to be
                                             3
improvident.”) (citation omitted).

       Even if the Court were to consider the Plaintiff’s new theory of causation, the Defendants

would still be entitled to summary judgment. The Plaintiff “disputes the fact that Defendant

Cabbell had no knowledge of the financial management [of OCTO]” because Mr. Cabbell served

as the interim Chief Financial Officer from June 1998 until June 1999. Pl.’s Mot. ¶ 4. Assuming

arguendo that Mr. Cabbell had actual knowledge of the financial issues at OCTO in connection

with the Y2K project, there is no evidence that Mr. Cabbell had any knowledge of the Plaintiff’s

protected activity, all of which occurred after Mr. Cabbell left the position of interim CFO. The

Plaintiff claims that her reports were critical of Mr. Cabbell, but she offers no evidence to

suggest Mr. Cabbell was aware of the reports, the last of which was submitted nine months

before the Plaintiff’s termination, much less was upset with their contents. No reasonable jury

could conclude from the record that Mr. Cabbell terminated the Plaintiff because of her protected

activity. The Plaintiff’s unsupported factual and legal assertions---all of which the Plaintiff

could have but chose not to raise in opposition to the Defendants’ motion for summary

judgment---do not constitute “extraordinary circumstances” necessary to warrant relief from a

final judgment.

       For the foregoing reasons, the Court finds the Plaintiff failed to establish the final

judgment in this matter should be set aside.        Rule 60(b)(6) requires the Plaintiff to show

“extraordinary circumstances” to justify disturbing a final judgment. In light of the failed theory

of causation set forth in opposition to the Defendants’ motion for summary judgment, the

Plaintiff’s motion now seeks to proffer a new theory of causation. Moreover, there is no

evidence in the record to support the Plaintiff’s new theory. The Court finds no basis for

disturbing the final judgment entered on August 2, 2013. Accordingly, the Plaintiff’s [117]

                                                4
Motion for Reconsideration is DENIED.

      An appropriate Order accompanies this Memorandum Opinion.



                                                 /s/
                                              COLLEEN KOLLAR-KOTELLY
                                              UNITED STATES DISTRICT JUDGE




                                          5